Citation Nr: 1620662	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-41 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability beginning March 25, 2003; to include a separate compensable disability rating for neurologic impairment of the right lower extremity associated with the lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to July 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that, in pertinent part, granted service connection for lumbar strain, rated at 10 percent, effective April 1, 2002, and at 20 percent, effective August 23, 2006.  

In November 2010, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In an August 2011 decision, the Board confirmed a 10 percent disability rating effective April 1, 2002; determined that a 20 percent disability rating was warranted effective March 25, 2003; and remanded the issue of entitlement to a separate compensable disability rating for related neurologic impairment for additional development.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the August 2011 Board decision which denied entitlement to a disability rating in excess of 20 percent beginning March 25, 2003.  In a July 2012 Order, the Court granted the parties' Joint Motion for Remand and vacated that portion of the Board's August 2011 decision.  Pursuant to the Joint Motion for Remand, the Veteran abandoned the portion of the claim seeking a rating in excess of 10 percent prior to March 25, 2003.

The Board remanded the claims in January 2013 and October 2014 for further development.  The agency of original jurisdiction substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Finally, the Board notes that in January 2016, the RO issued a rating decision in which it proposed to reduce the Veteran's rating for headaches.  The Veteran filed a timely notice of disagreement in March 2016.  The RO issued a March 2016 rating decision in which it continued the Veteran's 30 percent rating for migraine headaches.  Insofar as the RO did not decrease the rating, as proposed, the issue is not before the Board.  

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not manifested by a severe lumbosacral strain; severe limitation of motion; intervertebral disc syndrome with severe symptoms, with recurring attacks and with intermittent relief; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

2.  The medical and other evidence of record does not indicate the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for lumbar strain associated with status post arthrodesis, right proximal interphalangeal, little toe, for the period from March 25, 2003, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In March 2003 and May 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in June 2006, June 2013, and April 2014, which are fully adequate.  The examiners adequately addressed the rating criteria.  The duties to notify and to assist have been met.  

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

 Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities, the Board must also discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015). 

The Veteran's lumbar strain disability is rated pursuant to Diagnostic Code 5237 which provides the rating criteria for a lumbosacral strain.  Initially, the Board notes that during the pendency of the Veteran's claim, the criteria for evaluating lumbosacral strain, first contained in Diagnostic Code 5295, were amended effective September 26, 2003.  Under the revision of Diagnostic Code 5295, effective September 26, 2003, lumbosacral strain is rated under Diagnostic Code 5237, for lumbosacral or cervical strain.  38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Until September 26, 2003, lumbosacral strain was rated under Diagnostic Code 5295 as follows.  A noncompensable rating is warranted for slight subjective symptoms only.  A 10 percent rating is warranted with characteristic pain on motion.  A rating of 20 percent is warranted with muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in standing position.  A rating of 40 percent is warranted for severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 

Until September 26, 2003, lumbar spine limitation of motion was rated under Diagnostic Code 5292 as follows.  A rating of 10 percent is warranted for slight limitation.  A rating of 20 percent is warranted for moderate limitation.  A rating of 40 percent is warranted for severe limitation. 

Until September 23, 2002, intervertebral disc syndrome was rated under Diagnostic Code 5293 as follows.  A noncompensable rating is warranted for cured, post-operative intervertebral disc syndrome.  A rating of 10 percent is warranted for mild symptoms.  A rating of 20 percent is warranted for moderate symptoms with recurring attacks.  A rating of 40 percent is warranted for severe symptoms, with recurring attacks and with intermittent relief.  A rating of 60 percent is warranted for pronounced symptoms, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief. 

Effective September 23, 2002, the criteria of Diagnostic Code 5293 became as follows: evaluate intervertebral disc syndrome either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations, along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  For purposes of evaluation under this diagnostic code, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The schedule for rating disabilities of the spine was revised effective September 26, 2003.  The new regulations have been codified and may be found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  Lumbosacral strain is found at Diagnostic Code 5237 and is rated under the criteria of the General Rating Formula, as is intervertebral disc syndrome when, as in this case, there are no incapacitating episodes.  The relevant criteria of the General Rating Formula are as follows. 
A rating of 10 percent is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A rating of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A rating of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A rating of 100 percent is warranted for unfavorable ankylosis of the entire spine. 

Note 2 to the General Rating Formula provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id.  

When rating under the General Rating Formula, Note 1 states that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

The General Counsel of VA has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2014) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must generally consider the claim pursuant to both versions during the course of an appeal.  See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

A March 25, 2003, private medical record from the Armstrong/King Chiropractic Center notes that the Veteran reported intermittent sharp mid-back pain that increased with bending and walking.  He described mid-back pain radiating to the left thigh on the upper posterolateral side and to the right thigh on the upper posterolateral side.  He added that his back pain was made more pronounced by standing and walking. 

Physical examination revealed range of motion of the lumbar spine was measured as follows: flexion to 50 degrees with pain; extension to 15 degrees with pain; right lateral flexion to 15 degrees with pain; and left lateral flexion to 20 degrees with no pain. Valsalva's test was negative and did not increase the Veteran's radiating pain. Vertebral segments L2-L5 and T3-T6 were found to be malpositioned posterior on the right; and a severe amount of restricted joint function was observed at these levels.  Evaluation of the musculature revealed a severe spasm of the lumbar paraspinal muscles bilaterally.  Goldwaite's test and the straight leg raise test were both positive on the right side.  X-ray studies showed no scoliosis present with normal bone density, vertebral bodies, and facet joints.  Foraminal encroachment was evident at the L1-L2, L2-L3, L3-L4, and L4-L5 levels.  Diagnosis included non allopathic lesions of the lumbar region.  The examiner, Dr. B.K., recommended a dozen sessions of chiropractic treatment for the next month, and opined that the Veteran was not expected to show additional improvement and that his gait had caused spinal misalignment which threw out his spine. 

Private records indicate that the Veteran only undertook about five chiropractic treatments that spring and stated that he would not be able to continue his treatments at that time due to his busy work schedule. 

An April 2003 private medical record notes that the Veteran was treated for scoliosis.  An X-ray study showed a mild right convexed curvature through the mid-thoracic region; however, the height of the vertebral bodies and disc spaces was properly maintained and no focal bone lesion was identified.

In an August 2004 private medical record, Dr. B.K. stated that the Veteran had a prior history of partial removal of the right fifth metatarsal and that this surgery in turn caused him to favor his right side upon walking and standing.  Dr. B.K. opined that it was also apparent that his altered gait had caused further misalignment of the pelvic and lumbar spine. 

VA treatment records dated August 2005, March 2006, July 2006, November 2006 and May 2007 indicate that the Veteran reported back pain off and on and that he usually had this when he started up with more vigorous activity, such as when he acted as a referee at sports games.  He did not describe pain radiation; and the back was tender in the sacral area.  It was noted that the Veteran took Tylenol or Motrin as needed for relief of his back pain.  A July 2006 X-ray study of the lumbar spine showed normal lumbosacral spine. 

The Veteran underwent a VA chiropractic consultation on August 23, 2006.  He reported chronic recurrent lower back pain that had gotten progressively worse over the years and that he now rated a 10 on a scale of 1 to 10.  He also claimed that his back pain radiated into the mid-thoracic to the cervical region.  It was also noted that he had a history of a motor vehicle accident sometime between 1995 and 1997.  The examiner noted that he had occasional giveaway type symptoms in the lower extremities but no true radicular complaints.  No paresthesia was reported.  X-ray studies revealed a normal lumbar spine.

Physical examination appeared to show some mild curve through the lumbar spine with a concavity suspected more on the right side.  The Veteran stood with a bit of a forward flexed posture less than 10 degrees with a normal cervical curve, a normal thoracic curve, and with somewhat of a flattening of the lumbar curve.  A visible spasm was observed in the left paralumbar region.  Dorsolumbar flexion measured to about 45 degrees which caused discomfort at about the L3/4 level with further flexion tending to increase the pain.  Dorsolumbar extension and left lateral bending were also noted to have caused discomfort.  The diagnosis was simple thoracic and lumbar joint dysfunction without any evidence of neurological involvement.  A dozen chiropractic treatment sessions were recommended for the following month. Dr. R.A.F. also opined that it was "very common" for chronic lower extremity problems to cause back pain, as people tended to compensate for the pain and alter mechanics and gait. 

Five days later, the Veteran sought treatment at the VA chiropractic clinic for manipulation after a flare-up of back pain when he worked as a referee for a football game.  A grade 1 spasm and tenderness were noted after digital palpation in the left and right paralumbar.  The Veteran described his pain as measuring a nine on scale of 10. 

VA records dated August 2006 and September 2006 reveal that the Veteran felt that his thoracic and lumbar pain had first improved and then became worse. Manipulation was undertaken and it was noted that he appeared to be progressing as expected.  During another September 2006 visit, the VA chiropractor, Dr. R.A.F., discussed whether his lower extremity disorders could have caused his lower back problems of a mechanical nature through alterations in his normal gait. 

A VA spine examination report dated June 2009 shows that the Veteran reported sharp, throbbing, constant low middle back pain that radiated to the legs and began when he arose in the morning.  He said that back trouble began soon after the first surgery on his right foot while in service.  Since then his back condition had become progressively worse.  He took various anti-inflammatory medications, used a lumbar support in the car, and purchased a special mattress for patients with back pain.  He said he became drowsy or had a "high" light-headed feeling after taking Hydrocodone and could not take it at work.  He also reported severe flare-ups for three days out of the week that lasted on average a day.  He complained of incapacitating episodes four days a month, but said that he treated these flare-ups on his own. He wore a wrap type brace for the back.  The examiner also noted that the Veteran was an official in a football conference until about four to five years earlier. 

The VA examiner was not certain if the Veteran's complaints about urinary frequency, urgency, and nocturia were secondary to his back disorder and noted that such had not been confirmed.  A history of numbness, paresthesias, unsteadiness, falls, and leg or foot weakness, without fecal incontinence or erectile dysfunction, was also noted.

Physical examination revealed range of motion measurements of flexion to 45 degrees; extension to 10 degrees; left lateral flexion to 10 degrees; right lateral flexion to 15 degrees; left lateral rotation to 20 degrees; and right lateral rotation to 25 degrees.  Combined range of motion was 125 degrees.  There was objective evidence of pain following repetitive motion with additional limitations after three repetitions of range of motion, such as flexion from 45 to 35 degrees.  Regarding the Veteran's gait abnormality, the examiner noted poor propulsion and limping.  He also noted some guarding and that the Veteran shifted from side to side when seated.  Lumbar flattening and scoliosis were noted, but there was no evidence of ankylosis.  There was no muscle spasm or atrophy.  There were no sensory or motor deficits noted for the lower extremities.  X-ray study showed normal lumbosacral spine.  He was diagnosed with a lumbar strain.  The examiner noted that this disability impacted occupational activities causing increased absenteeism, decreased mobility, and problems with lifting and carrying due to pain.  It also was noted that he was no longer able to officiate at college football games. 

The June 2009 VA examiner also opined that it was at least as likely as not that the Veteran's lumbar condition was permanently aggravated by his abnormal gait attributable to his service-connected status post arthrodesis, right proximal interphalangeal little toe or chondromalacia of the left knee. 

This same VA examiner clarified his medical opinion in an addendum issued in November 2009.  In it, the June 2009 VA examiner opined that it was at least as likely as not that the current alteration in gait was aggravating the pain caused by the lumbar strain.  The VA physician also noted that the baseline manifestations of the lumbar spine condition included mild pain, and the increased manifestations included moderate to severe subjective pain and reduced range of motion compared to the baseline. 
During his November 2010 hearing, the Veteran and his service representative 
testified that the Veteran was not dissatisfied with the currently assigned 20 percent disability rating, but that he was unhappy with the reduction of his ratings due to the assigned baseline found for aggravation.  He testified that before his foot and knee disorders developed he had no back pains and that his back condition did not develop until his right foot and left knee disorders arose.  He also testified that two chiropractors, Dr. R.A.F. and Dr. B.K., had provided evidence that his current lower back problem (and not his congenital scoliosis noted at discharge) could have developed as a result of an altered gait caused by lower extremity disorders that misaligned his lumbar spine (see hearing transcript at pp. 1, 9-11).  The Veteran also testified that he had some numbness in the left leg, but no bladder issues, and that he had been provided a lumbar chair at work (see hearing transcript at pp. 11-12).  He estimated that he called in sick due to his back pain perhaps two or three times a month, but that a doctor had never prescribed bed rest for an incapacitating episode (see hearing transcript at p. 13). 

Private medical records from the Spine Center in Louisville, Kentucky, dated January 2010 to July 2010, show chiropractic treatment for low back pain.  No range of motion measurements were found in these clinical records.

The Veteran underwent a VA examination in June 2013.  He reported undergoing foot surgery in 1983 which caused gait problem which messed up his back.  He reported constant back pain with fluctuations.  He also reported flare-ups approximately twice per week.  Flare-ups were caused by prolonged walking or lying in certain positions.  Upon examination, the Veteran achieved 50 degrees of forward flexion (with objective evidence of pain at 50 degrees); 0 degrees of extension (with objective evidence of pain at 0 degrees); 20 degrees of right and left lateral flexion (with objective evidence of pain at 20 degrees bilaterally); 30 degrees of right rotation (with objective evidence of pain at 30 degrees); and 20 degrees of left rotation (with objective evidence of pain at 20 degrees).  The Veteran was able to perform repetitive-use testing.  After three repetitions of motion, he was able to achieve 50 degrees of forward flexion; 0 degrees of extension; 20 degrees of right lateral flexion; 10 degrees of left lateral flexion; 20 degrees of right rotation; and 10 degrees of left rotation.  Consequently, the Board observes that repetitive-use testing results in an additional 10 degrees of lost left lateral flexion, and an additional 10 degrees of lost rotation bilaterally.  The examination revealed localized tenderness to the lumbar paraspinal muscles.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing, reflex examination, and sensory examinations all yielded normal findings.  Straight leg raising test was positive bilaterally.  Radiculopathy was noted in the left lower extremity; but not in the right lower extremity.  The Veteran did not have intervertebral disc syndrome, nor did he use assistive devices.  In terms of functional impairment, the examiner noted that his job required walking (which was limited due to pain).  The examiner also noted that he could not walk steps.  

The Veteran underwent another VA examination in April 2014.  The examiner reviewed the claims file in conjunction with the VA examination.  The Veteran reported that he had problems sitting straight up.  He reported that his back "constantly hurts and throbs."  He added that he was "guarding" himself against pain by maintaining a stiff posture.  He reported that driving caused his back to hurt more.  He used a special chair at work from Vocational Rehab; and he had an additional back support for sleeping and sitting in a chair.  He also used a special
pillow at night for his back.  He stated that he could walk and sometimes, and felt as though sometimes he would lose feeling in his legs.  He stated that this occurred suddenly, usually when he was standing.  He denied pain when it occurred.  He went on to state that it was usually the left leg where he would lose feelings.  He denied experiencing this in the right leg.  He denied pain and paresthesias into either leg.

The Veteran stated that he worked for the VA Central office.  His usual job was teaching HR/labor relations, etc.  He stated that he had been sent back to
Louisville, Kentucky, from Washington, D.C. to work from home while they "figure out what to do with me."  He stated that he thinks at some point he will be let go for not being able to do the tasks required for position in which he was hired.  He stated that because of his HR background, he knows he could make a request for reasonable accommodation under the American Disabilities Act (ADA).  However, he has been avoiding that, as he felt it would have a negative impact on his career.  He stated that he had to leave two meetings (one with a congressman) due to back pain.
The Veteran reported flare-ups with stair walking, prolonged walking, lying in certain positions, prolonged sitting, and "if somebody runs into it."  Flare-ups could sometimes last for hours; but the duration was variable (sometimes keeping him awake all night).  He described flare-ups as ranging from moderate in severity to, at
times, severe.

Upon examination, the Veteran achieved 45 degrees of forward flexion (with objective evidence of pain at 25 degrees);  20 degrees of extension (with objective evidence of pain at 10 degrees); 20 degrees of right lateral flexion (with objective evidence of pain at 10 degrees); 15 degrees of left lateral flexion (with objective evidence of pain at 10 degrees); 15 degrees of right rotation (with objective evidence of pain at 15 degrees); and 15 degrees of left rotation (with objective evidence of pain at 10 degrees).  He was able to perform repetitive-use testing.  After three repetitions of motion, he was able to achieve 25 degrees of forward flexion; 20 degrees of extension; 20 degrees of right lateral flexion; 20 degrees of left lateral flexion; 10 degrees of right rotation; and 15 degrees of left rotation.  He was said to have less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  

The Veteran had a tender spine, paraspinous muscles.  Muscle strength testing was normal.  Deep tendon reflexes were absent in both knees and in the left ankle.  The right knee was hypoactive.  Sensory examination was normal.  Straight leg raising was negative bilaterally.  He had signs of radiculopathy in the left lower extremity; but not in the right lower extremity.  There was no ankylosis of the spine.  He had intervertebral disc syndrome; but had not had any incapacitating episodes over the past 12 months.  He did not use any assistive devices.  The examiner noted that pain, weakness, fatigability and/or incoordination could significantly limit functional ability during flare ups, or when the joint is used repeatedly of a period of time.  However, the examiner was unable to describe the nature or extent of the functional limitations with a reasonable degree of medical certainty.

The Veteran underwent a sensory examination which yielded normal findings with regards to the right lower extremity.
A May 2015 treatment report reflects that the Veteran reported that "back pain doesn't bother him that much, better with position changes, heating pad, and activity modification.  Will call when he needs methocarbamol.  Takes naproxen [as needed] - not that often since last filled 2014."  (VBMS, 10/6/15, p.24).  The same findings were noted in September 2014 (VBMS, 4/8/16, p.1).  

Pursuant to the Board's October 2014 Remand, the RO obtained an addendum opinion from the April 2014 VA examiner regarding functional loss experienced during flare-ups, in terms of limitation of motion.

The April 2014 VA examiner submitted an October 2015 addendum in which he cited the September 2014 and May 2015 treatment reports.  He found that "At this point there is no reason to think that the Veteran has additional loss of motion/function with repetitive movement, as his [primary care physician] has indicated 'his back pain doesn't bother him that much' and he is not getting refills on medicine for his back."  With regard to flare-ups, the examiner found that the difference between initial ranges of motion and range of motion due to DeLuca criteria "would be the same as for his flare-ups, but no worse, since on the whole he is doing better."  Finally, with respect to functional loss resulting in decreased or abnormal excursion, strength, speed, coordination, or endurance, the examiner found that "based on the overall trajectory of the [treatment] notes, no further functional loss would be expected."  

Analysis

In order to warrant a rating in excess of 20 percent, the Veteran's lumbar spine disability must be manifested by a severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion (Diagnostic Code 5295 prior to September 26, 2003); severe limitation of motion (Diagnostic Code 5292 prior to September 26, 2003); intervertebral disc syndrome with severe symptoms, with recurring attacks and with intermittent relief (Diagnostic Code 5293 prior to September 23, 2002); forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (Diagnostic Codes 5235-5243); or intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

The Board notes that there is no medical evidence in the claims file subsequent to March 2003 that the Veteran's forward flexion of the thoracolumbar spine ever measured less than 30 degrees or that he had ankylosis of the thoracolumbar spine (see examination reports of August 2006 and June 2009). Therefore, under the revised regulations, a rating in excess of 20 percent for lumbar strain, for the periods from March 25, 2003, to August 22, 2006, and from August 23, 2006, to the present, is not warranted. 

Likewise, there is no medical evidence that the Veteran had intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  To the contrary, the June 2013 VA examiner noted that the Veteran did not have intervertebral disc syndrome.  The April 2014 VA examiner found that the Veteran had intervertebral disc syndrome; but had not had any incapacitating episodes over the past 12 months.  

The Board acknowledges that a March 2003 private chiropractic report noted a positive Goldwaite's test on the right side.  Moreover, the Board notes that a positive Goldwaite's test is one of the symptoms enumerated under the 40 percent criteria under former Diagnostic Code 5295 for rating lumbosacral strain.  However, the Board notes that it is merely one of the symptoms enumerated.  In order to warrant a rating of 40 percent under former Diagnostic Code 5295, the Veteran's disability must be manifested by a severe lumbosacral strain.  A positive Goldwaite's test provides some evidence in support of a finding of a severe lumbar strain.  However, other findings fail to reflect evidence of a severe lumbosacral strain.  For example, the Veteran reported intermittent sharp mid-back (as opposed to constant pain).  Additionally, range of motion examinations of the lumbar spine failed to show severe limitation of motion.  X-ray studies showed no scoliosis present with normal bone density, vertebral bodies, and facet joints.  Dr. B.K. recommended a dozen sessions of chiropractic treatment for the next month; but the Veteran only undertook five chiropractic treatments due to his busy work schedule.  X-rays taken one month later (April 20003) showed a mild right convexed curvature through the mid-thoracic region.  The height of the vertebral bodies and disc spaces was properly maintained and no focal bone lesion was identified. 

VA treatment records dated August 2005, March 2006, July 2006, November 2006 and May 2007 indicate that the Veteran reported back pain off and on and that he usually had this when he started up with more vigorous activity, such as when he acted as a referee at sports games.  A July 2006 X-ray study of the lumbar spine showed normal lumbosacral spine. 

The Board acknowledges the Veteran's reports of pain.  However, the Board notes that there are some inconsistencies with regards to those complaints.  For example, the Veteran underwent a VA chiropractic consultation in August 2006.  He reported chronic recurrent lower back pain that had gotten progressively worse over the years and now rated a 10 on a scale of 1 to 10.  However, five days later, he sought treatment for a flare-up of back pain incurred while he worked as a referee for a football game.  The Board notes that the Veteran's ability to work as a referee for a football game is inconsistent with a severe lumbosacral strain manifested by 10/10 pain.  

For all the forgoing reasons, the Board finds a higher rating under the former regulations is not warranted in this case for the period since March 25, 2003.

The Board recognizes that it has the ability to grant staged ratings.  However, the Board finds although there is evidence of symptom flare-ups, and that those flare-ups can sometimes be severe, there is no period of time in which the criteria for a 40 percent rating are met.  



Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of pain, limited motion, and flare-ups causing additional functional limitations.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

The medical and other evidence of record does not indicate the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Service connection has been established for depression, rated as 50 percent disabling; migraine headaches, rated as 30 percent disabling; a low back disability, rated as 20 percent disabling; status post arthrodesis, right PIP little toe, rated as 10 percent disabling; chondromalacia, left knee, rated as 10 percent disabling; sciatic radiculopathy left lower extremity, rated as 10 percent disabling; and erectile dysfunction, rated as noncompensable.  His combined disability rating is 80 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran meets the schedular requirements for a TDIU based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a TDIU is limited to consideration of service-connected disabilities.  

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  The medical records include conflicting reports regarding the Veteran's employment; but it does appear that he is, in fact, employed.  
As noted above,  during the Veteran's April 2014 VA examination, he stated that he worked for the VA Central office, teaching HR/labor relations, etc.  He stated that he thinks at some point he will be let go for not being able to do the tasks required for position in which he was hired.  He stated that because of his HR background, he knows he could make a request for reasonable accommodation under the ADA.  Consequently, at least through April 2014, the Veteran was employed and that he knew he could make a request for reasonable accommodations; but that he decline to do so.  

A November 2015 VA neurology examination report (for service connected migraine headaches), reflects that the Veteran was having chronic daily headaches
(probably tension headaches), plus at least 16 days per month of migraines.  He stated that he still worked for the government.  He stated that he worked from home managing a tele-work program.  He was once again convinced that he would eventually be let go from his job because of the headaches.  He stated that even though he worked from home, he did not feel that he was productive.  He felt that eventually he would not be able to work because of the headaches.  

The Veteran underwent a December 2015 VA psychiatric examination.  The examiner once again stated that he was still employed by the VBA as an employee relations officer, in a GS-14 position.  However, he stated that he was on leave without pay and that he has been without pay for one and one half years, and that people have been donating their leave.  He stated that he was trying to get disability retirement.  He stated that his migraine headaches are his primary problem.  He then recounted incidents in which his supervisor would retaliate against him for pointing out things that she was doing wrong.  On one occasion, the supervisor "was spewing out inaccuracies" and the Veteran "had a meltdown and started crying."  His meltdown was apparently triggered by the fact that he was having a horrible migraine, was nauseated, and she would not allow him to leave the meeting.  He stated that the supervisor "used that to remove me."  In any case, the Veteran noted that his boss was the cause of 90 percent of his depression (thereby implying that he is indeed still employed).  Additionally, the December 2015 VA examiner noted that the outpatient treatment records dated December 9, 2015 reflect that "There has been a substantial improvement at work since his new immediate supervisor is supportive of him.  His former supervisor continues to attempt to 'punish' him due to his challenging her in the past when he believed her to be doing something illegal." (Virtual VA, 1/29/16, p. 91).  Consequently, it appears that the Veteran is currently engaged in substantially gainful occupation.

In view of the fact that the most recent records reflect that the Veteran remains fully employed (albeit working from home), the Board finds that there is no persuasive evidence of record demonstrating that the Veteran's service-connected disabilities alone render him unable to obtain and retain substantially gainful employment, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.


ORDER

A disability rating in excess of 20 percent for the Veteran's lumbar spine disability is denied.

A TDIU is denied.  




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


